DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
1.	The Examiner’s amendments below do not add new limitations but only corrects minor antecedent issue(s), formality(s) and/or language consistency, therefore, do not introduce new matter according to the MPEP 2163. 

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	The claims are amended by the examiner as follows:
3.1, Claim-2
2. 	(Currently Amended)	The current sensor according to claim 1, wherein said magnetic detecting device, said two coils and said shunt resistor are formed on [[the]] a same substrate.

3.2, Claim-6
6. 	(Currently Amended)	The current sensor according to claim 5, wherein said magnetic detecting device, said two coils and said shunt resistor are formed on [[the]] a same substrate.

3.3, Claim-10
10. 	(Currently Amended)	The current sensor according to claim 9, wherein said magnetic detecting device, said two coils and said shunt resistor are formed on [[the]] a same substrate.



Reasons for Allowability / Allowable Subject Matter
4. 	Claims 1-12 are allowed. The following is an examiner's statement of reasons for allowance:
 
5. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a shunt resistor, that is connected in series between said two coils, for detecting a current flowing through said coils; and 
a second differential amplifier that amplifies the voltage across said shunt resistor and that outputs a measured voltage proportional to the current flowing through said conductor.

6.	Claims 2-4 are allowed due to the fact that they further limit and depend on claim 1.

7. 	Regarding claim 5, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a shunt resistor, that is connected in series between said two coils, for detecting a current flowing through said coils; and 
a second differential amplifier that amplifies the voltage across said shunt resistor and that outputs a measured voltage proportional to the current flowing through said conductor.

8.	Claims 6-8 are allowed due to the fact that they further limit and depend on claim 5.

Regarding claim 9, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a shunt resistor, that is connected in series between said two coils, for detecting a current flowing through said coils; and 
a second differential amplifier that amplifies the voltage across said shunt resistor and that outputs a measured voltage proportional to the current flowing through said conductor.

10.	Claims 10-12 are allowed due to the fact they further limit and depend on claim 9.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	SHARMA (Pub. No.: US 2019/0339337) teaches “A calibration apparatus for calibrating a magnetic sensor configured to generate an output signal indicative of magnetic field strength when a bias signal is applied to it is disclosed. The apparatus includes a test magnetic field generator (MFG) to generate magnetic fields of known magnitude, and further includes a processor to control the MFG to generate a known magnetic field, control the sensor to generate a test output signal when the MFG generates the known magnetic field and a known bias signal is applied to the sensor, and determine how to change the bias signal based on a deviation of the measured test output signal from an expected output signal” (Abstract).
b)	TAMURA (Pub. No.: US 2013/0057275) teaches “A current sensor includes a magnetic balance sensor including a feedback coil that is disposed in the vicinity of a magnetic sensor element whose characteristics are changed by an inducted magnetic field from a current to be measured and generates a cancellation magnetic field for offsetting the inducted magnetic field, a shunt resistant that is connected in series with a current line for circulating the current to be measured, and a switch circuit that switches to magnetic balance detection at the time of a small current and switches to shunt resistance detection at the time of a large current” (Abstract).
NOMURA (Pub. No.: US 2011/0204889) teaches “A current sensor includes a magnetic equilibrium sensor including a magnetic sensor element with characteristics changed by an inductive magnetic field from a measurement target current and a feedback coil provided in the vicinity of the magnetic sensor element and generating a canceling magnetic field canceling the inductive magnetic field, a shunt resistor connected to a current line through which the measurement target current flows, and a switching unit switching between shunt resistor detection of sensing and outputting a voltage difference of the shunt resistor, and magnetic equilibrium detection of sensing and outputting a current flowing in the feedback coil in an equilibrium state where current flows in the feedback coil according to the inductive magnetic field and the inductive magnetic field and the canceling magnetic field cancel each other” (Abstract).
d)	Nakagawa (Patent No.: US 6,411,078) teaches “current sensor apparatus that reduces measurement errors resulting from variations in a position of a current path passing through the space inside a magnetic yoke. The current sensor apparatus comprises a ring-shaped magnetic yoke (2) surrounding a current path (1), part of the yoke having a gap (3), and a magnetic sensor element (4) placed in the gap (3) of the magnetic yoke (2). The magnetic sensor element (4) detects a magnetic field in the gap (3) generated by a current flowing through the current path (1) to measure the current flowing through the current path (1). The current sensor apparatus further comprises a magnetic field interrupter (5), placed between the current path (1) and the gap (3), for interrupting a magnetic field corresponding to a magnetic flux generated by the current passing through the current path (1) and not passing through the magnetic yoke (2), so that the magnetic field would not reach the magnetic sensor element (4)” (Abstract).

12.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867